DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a fuel cell”, “running gear” and “flange-connected” (Claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the term “run around” (Claim 12) needs to be defined.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --Radial Compressor Shaft Having An Air Cooling Cavity--.


Claim Warning
Applicant is advised that should Claim 6 be found allowable, Claim 12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
See 112(b) rejections below for further discussion.




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 5, 8 and 10-12 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
For purposes of examination the proposed readings will be assumed unless otherwise stated.
Claim 5, lines 1 and 3, (two places) recitation of “the bore” is not clear in context.  This limitation would be clearer if rewritten as --the bores-- because more than one bore is being recited.
Claim 5, line 6 recitation of “substantially” is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  How much of un-linear can the increase be and it still be considered “substantially linear”.  This limitation would be clearer if the term “substantially” was deleted.
Claim 5, line 6, recitation to “the first bore (20a, 22a) to the second bore (20c, 22c)” is not clear in context.  There are multiple first and second bores.  This limitation would be clearer if rewritten as --the first bore to the second bore of the first component and the second component--.
Claim 8, line 3, recitation of “the central opening” lacks antecedent basis.  This limitation would be clearer if rewritten as --the central bore--. (see Claim 6).
Claim 10, line 3, recitation of “flange-connected” is not clear in context.  Absent a figure it is unclear how the connection of impeller 24 is “flange-connected”.  For purposes of examination any connection will be considered to be “flanged-connected”
Claim 10, line 2, recitation of “running gear” is not clear in context.  Absent a figure it is unclear how shaft 10 has a “running gear”.  It is noted that 25 in Figure 1 is cited as being an axial bearing (see Paragraph 0037, as published).  For purposes of examination any gear will be assumed a running gear.
Claim 11, line 12, recitation of “the shaft” lacks antecedent basis.  This limitation would be clearer if rewritten as --the tubular body--.
Claim 12, line 2, recitation of “so as to run around” is not clear in context.  It is unclear as to what the term refers too?  It appears as if this limitation should be deleted as in Claim 7, however doing so will cause Claim 12 to be a duplicate of Claim 7.  There are no drawings or suggestions that the transverse bore, extends circumferentially or there is a plurality of transverse bores.  For purposes of examination it will be assumed to be deleted. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 11, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dallenbach US 2,969,908.
With respect to Claim 11, Dallenbach  discloses a method of producing a radial compressor for the air supply of a fuel cell, the method comprising the steps: providing a tubular body 14/15/16 which has a first component 15 and a second 14/16 component; making a bore which is stepped (see variable diameter of 15 and 16 in Figure 1) at least .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Campen et al. US 5,494,413.
	
With respect to Claim 1, Campen et al. disclose a shaft 34 (see Figure 2) for a radial compressor (see 28, Column 4, line 25), the shaft 34 having a tubular body (see Figure 2) which is of hollow configuration (Column 4, lines 4) at least in sections and has a first component (left side of 38 in Figure 2, landscape view, sections are divided 
    PNG
    media_image1.png
    626
    862
    media_image1.png
    Greyscale
with respect to one another, the shaft 34 being configured to allow fluid to flow through a cavity 38 of the tubular body (see Figure 2) in order to cool components (bearings 40, Column 5, lines 1-9, see instant disclosure Paragraph 0028, lines 9-12) which are arranged adjacently (see Figures 2-3) with respect to the shaft 34.  Although Campen et al. discloses most of the limitations of the claim, Campen et al. is silent on an air supply of a fuel cell, however it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the pump disclosed by Campen et al. for an air supply to a fuel cell because it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d 1647 (1987). 



With respect to Claim 4, as it depends from Claim 1, Campen et al. disclose the first axial end section (sections of first and second components along vertical center line, see insert above) of the second component (right side of 38 in Figure 2, see insert above) which is arranged adjacently with respect to a connecting point (right side of vertical centerline, see insert above) of the second component (right side of 38 in Figure 2) to the first component (left side of 38 in Figure 2, landscape view, see insert above), the second component has a bore of a first diameter (see mirror image of first diameter bore in insert above) which extends in the-an axial direction (centerline of 38) of the second component and is adjoined by a section of variable diameter (see mirror image of variable diameter, in insert above) which is adjoined by a bore of a second diameter 

With respect to Claim 5, as it depends from Claim 3, Campen et al. disclose that the bore of a first diameter (see first diameter bore in insert above) of the first component (left side of 38 in Figure 2, landscape view, insert above) and of the second component (right side of 38 in Figure 2, see insert above) has a smaller diameter (see Figure 3, 43 is smaller than 38) than the bore of a second diameter (see second diameter bore in insert above) of the first component and of the second component (both sides of vertical centerline, see insert above), the section of variable diameter (see variable diameter bore in insert above) which is made in the first component and the second component being configured in such a way that the diameter increases in a substantially linear manner (see 43 in Figure 3, straight line divergence) from the first bore to the second bore.

With respect to Claim  6, as it depends from Claim 3, Campen et al. disclose on a second axial end section (far left end of 38 in Figure 2, landscape view) which is arranged adjacently (“not distant”, merriam-webster.com, the end is within the same housing 4, see Figure 2) with respect to a compressor impeller 28, the first component (left side of 38 in Figure 2, landscape view, see insert above) has a central bore (see Figure 3, left end of 38) which is arranged in a region of a center longitudinal axis (centerline of 38) of the first component, extends in the axial direction of the first component (see Figure 2), and communicates fluidically with the bore of a second 

With respect to Claim 7 and 12, as they depend from Claim 6, Campen et al. disclose that the tubular body (see Figure 2, Column 4, lines 4) has a transverse bore 41 which is arranged in the region of the bore of a second diameter (see mirror image of second diameter bore in insert above) of the second component (right side of 38 in Figure 2, see insert above), and which communicates fluidically (Column 5, lines 1-10) with the bore of a second diameter of the second component (see Figure 2 and insert above).

With respect to Claim 8, as it depends from Claim 7, although Campen et al. disclose most of the limitations of the claim, including the shaft 34 is configured such that fluid which flows into the cavity 38 of the tubular body (see Figure 2, Column 4, lines 4) through the central opening (see Figure 3, left end of 38) can be conducted through the cavity 38 of the tubular body, and such that the fluid can flow out of the cavity 38 of the tubular body through the transverse bore 41 which is arranged in the region of the bore of a second diameter of the second component (see insert above); Campen et al. is silent on air, however it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the pump disclosed by Campen et al. for air because it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed Ex parte Masham, 2 USPQ2d 1647 (1987). 

With respect to Claim 9, as it depends from Claim 7, although Campen et al. disclose most of the limitations of the claim, including the cavity 38 of the tubular body (see Figure 2, Column 4, lines 4) has an fluid guiding element (see element in insert above) which is configured to deflect a flow from an axial flow (down 38) into a radial flow (up 41) and to feed it to the transverse bore 41 (without the element in Figure 2 the fluid would continue axially out of 38, see Figure 2). Campen et al. is silent on air, however it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention; to have used the pump disclosed by Campen et al. for air because it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). 


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Campen et al. (previously mentioned), in view of Griffin US Pub. 2016/0123344.

With respect to Claim 2, although Campen et al. disclose most of the limitations of the claim, including a first component (left side of 38 in Figure 2, landscape view, sections are divided along vertical center line of 44 in Figure 3, see insert above) and a .


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Campen et al. (previously mentioned), in view of Eybergen et al. US Pub. 3, as an evidentiary reference.

With respect to Claim 10, as it depends from Claim 1, although Campen et al. disclose most of the limitations of the claim, including a radial compressor (see 28, Column 4, line 25) having a shaft 34 to which at least one compressor impeller 28 is flange-connected (see end cap, right side of Figure 2, landscape view); and with an electric motor 21/14 which is configured (see Figure 2) to drive the shaft 34; Campen et .   


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Genga US 5,443,207 teaches a pump having a hollow tapered shaft.
Dunning et al. US Pub. 2016/0223030 teach a hollow shaft with transitions.
Page US 3,267,868 teaches a hollow shaft driven via motor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P. SOLAK whose telephone number is (571)272-8341.  The examiner can normally be reached on M-F 9-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Timothy P. Solak
/tps/
Art Unit 3746
06/16/2021

/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746